Judgment reversed upon the law and the facts, with costs, and complaint dismissed, with costs. Plaintiff seeks a declaratory judgment enjoining the board of education of union free school district No. 3, town of Huntington, Suffolk county, from assessing and collecting taxes against plaintiff’s property, for the operation of schools in said district. The facts in this appeal have previously been before the Appellate Division, Third Department, in People ex rel. Wood v. Graves (225 App. Div. 176). The decision of that court in a certiorari proceeding affirmed the action of the district superintendent of schools in dissolving school district No. 2 as enlarged, and annexing it to district No. 3. That proceeding was brought by the school trustees of districts No. 2 and No. 5, which were consolidated *630with district No. 3. We are of the opinion that the decision of the Commissioner of Education, confirming the consolidation of the said districts by the district superintendent, was a final and conclusive determination and cannot be questioned by our courts. (Bullock v. Cooley, 225 N. Y. 566.) Section 129 of the Education Law does  not violate the “homerule ” provisions of the Constitution  as claimed by respondent. The district superintendent of schools was elected by the school directors (Education Law, § 383), who in turn were elected by the people of the town of Huntington (Education Law, § 382). It follows that the district school superintendent acted only in that territory in which he was authorized by law to act. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Young, Carswell, Seudder and Davis, JJ., concur; Lazansky, P. J., concurs in result. Settle order on notice.